         Case 1:21-cv-00291-YK-EB Document 7 Filed 03/16/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS DAVID STRODE,                          :
    Plaintiff                                 :
                                              :               No. 1:21-cv-00291
               v.                             :
                                              :               (Judge Kane)
FRANKLIN COUNTY JAIL,                         :
    Defendant                                 :

                                     MEMORANDUM

       On February 17, 2021, pro se Plaintiff Thomas David Strode (“Plaintiff”), who is

presently incarcerated at the Franklin County Jail (“FCJ”) in Chambersburg, Pennsylvania,

initiated the above-captioned case by filing a complaint pursuant to 42 U.S.C. § 1983, naming

FCJ as the sole Defendant. (Doc. No. 1.) Plaintiff has also filed a motion for leave to proceed in

forma pauperis (Doc. No. 2) and a motion to appoint counsel (Doc. No. 6). Pursuant to the

Prison Litigation Reform Act of 1995 (“PLRA”), 1 the Court will perform its mandatory

screening of Plaintiff’s complaint. For the reasons set forth below, the Court will grant

Plaintiff’s motion for leave to proceed in forma pauperis, dismiss his complaint with leave to

amend, and deny without prejudice his motion to appoint counsel.

I.     BACKGROUND

       In his complaint, Plaintiff indicates that he is a pretrial detainee at FCJ. (Doc. No. 1 at 4.)

He avers that on July 20, 2020, he was having a private conversation with his attorney at FCJ.

(Id. at 5.) Plaintiff maintains that during the conversation, an officer “stayed in the room with

[him] during the attorney call,” which denied Plaintiff a “privileged conference with [his]




1
 See The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321 (Apr. 26,
1996).
          Case 1:21-cv-00291-YK-EB Document 7 Filed 03/16/21 Page 2 of 7




attorney.” (Id.) Plaintiff alleges that the officer should have “set up the call and then wait[ed]

outside until [he] was done.” (Id.) Plaintiff asserts further that he has “been denied the

[grievance] system when the jail failed to follow [its] own rules about answering in 10 business

days.” (Id.) Based on the foregoing, Plaintiff alleges violations of his Fifth Amendment self-

incrimination rights as well as his First and Sixth Amendment rights regarding confidential

communications with counsel. (Id. at 5.) As relief, Plaintiff seeks damages. (Id.)

II.     LEGAL STANDARD

        A.      Screening and Dismissal of Prisoner Complaints

        Under 28 U.S.C. § 1915A, federal district courts must “review . . . a complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity.” See 28 U.S.C. § 1915A(a). If a complaint fails to state a claim upon

which relief may be granted, the Court must dismiss the complaint. See id. § 1915A(b)(1).

District courts have a similar screening obligation with respect to actions filed by prisoners

proceeding in forma pauperis and prisoners challenging prison conditions. See id.

§ 1915(e)(2)(B)(ii) (“[T]he [C]ourt shall dismiss the case at any time if the [C]ourt determines

that . . . the action or appeal . . . fails to state a claim on which relief may be granted . . . .”); 42

U.S.C. § 1997e(c)(1) (“The [C]ourt shall on its own motion or on the motion of a party dismiss

any action brought with respect to prison conditions under section 1983 of this title . . . by a

prisoner confined in any jail, prison, or other correctional facility if the [C]ourt is satisfied that

the action . . . fails to state a claim upon which relief can be granted.”).

        In dismissing claims under §§ 1915(e), 1915A, and 1997e, district courts apply the

standard governing motions to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure. See, e.g., Smithson v. Koons, No. 15-01757, 2017 WL 3016165, at *3 (M.D.



                                                     2
         Case 1:21-cv-00291-YK-EB Document 7 Filed 03/16/21 Page 3 of 7




Pa. June 26, 2017) (“The legal standard for dismissing a complaint for failure to state a claim

under § 1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1) is the same as that for dismissing a

complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.”); Mitchell v.

Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010) (explaining that when dismissing a complaint

pursuant to § 1915A, “a court employs the motion to dismiss standard set forth under Federal

Rule of Civil Procedure 12(b)(6)”). To avoid dismissal under Rule 12(b)(6), a civil complaint

must set out “sufficient factual matter” to show that its claims are facially plausible. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d

Cir. 2009). The plausibility standard requires more than a mere possibility that the defendant is

liable for the alleged misconduct. “[W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P.

8(a)(2)). When evaluating the plausibility of a complaint, the Court accepts as true all factual

allegations and all reasonable inferences that can be drawn from those allegations, viewed in the

light most favorable to the plaintiff. See id. at 679; In re Ins. Brokerage Antitrust Litig., 618

F.3d 300, 314 (3d Cir. 2010). However, the Court must not accept legal conclusions as true, and

“a formulaic recitation of the elements of a cause of action” will not survive a motion to dismiss.

See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       Based on this standard, the United States Court of Appeals for the Third Circuit has

identified the following steps that a district court must take when reviewing a Rule 12(b)(6)

motion: (1) identify the elements that a plaintiff must plead to state a claim; (2) identify any

conclusory allegations contained in the complaint that are “not entitled” to the assumption of

truth; and (3) determine whether any “well-pleaded factual allegations” contained in the



                                                  3
          Case 1:21-cv-00291-YK-EB Document 7 Filed 03/16/21 Page 4 of 7




complaint “plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp.,

629 F.3d 121, 130 (3d Cir. 2010). In addition, in the specific context of pro se prisoner

litigation, a district court must be mindful that a document filed pro se is “to be liberally

construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however

inartfully pleaded,” must be held to “less stringent standards than formal pleadings drafted by

lawyers.” See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks omitted)

(quoting Estelle, 429 U.S. at 106).

        B.      Section 1983 Standard

        Section 1983 is the vehicle by which private citizens may seek redress for violations of

federal constitutional rights committed by state officials. See 42 U.S.C. § 1983. The statute

states, in pertinent part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means through which “to

vindicate violations of federal law committed by state actors.” See Pappas v. City of Lebanon,

331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85

(2002)). To state a cause of action under Section 1983, a plaintiff must allege that: (1) the

conduct complained of was committed by persons acting under color of state law; and (2) the

conduct violated a right, privilege, or immunity secured by the Constitution or laws of the United

States. See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting West

v. Atkins, 487 U.S. 42, 48 (1988)).




                                                   4
         Case 1:21-cv-00291-YK-EB Document 7 Filed 03/16/21 Page 5 of 7




III.   DISCUSSION

       A.      Plaintiff’s Complaint

       As noted supra, Plaintiff names the FCJ as the sole Defendant in the above-captioned

case. However, “a county jail is not a proper defendant in a § 1983 action because it is not a

person and[,] therefore, not subject to suit under 42 U.S.C. § 1983.” See Frederick v. Snyder

Cty. Prison, No. 3:18-cv-707, 2019 WL 1348436, at *3 (M.D. Pa. Mar. 22, 2019) (citing Fischer

v. Cahill, 474 F.2d 991, 992 (3d Cir. 1973)). For that reason alone, the Court cannot proceed on

Plaintiff’s complaint as pled. If Plaintiff wishes to proceed on his constitutional claims, he must

identify those individuals who were personally involved in the act or acts that he claims violates

his rights. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988); Solan v. Ranck, 326

F. App’x 97, 100 (3d Cir. 2009).

       Plaintiff also appears to suggest that his constitutional rights were violated when he “was

denied the grievance system when the jail failed to follow [its] own rules about answering in 10

business days.” (Doc. No. 1 at 5.) Inmates, however, do not have a constitutional right to a

grievance procedure. See Hemingway v. Gosa, 1:19-cv-583, 2019 WL 3857856, at *5 (M.D. Pa.

Aug. 16, 2019). Moreover, the filing of a grievance, participation in “after-the-fact” review of a

grievance, or dissatisfaction with the response to an inmate’s grievance do not establish the

involvement of officials and administrators in any underlying constitutional deprivation. See

Pressley v. Beard, 266 F. App’x. 216, 218 (3d Cir. 2008) (“The District Court properly dismissed

these defendants and any additional defendants who were sued based on their failure to take

corrective action when grievances or investigations were referred to them.”); Brooks v. Beard,

167 F. App’x. 923, 925 (3d Cir. 2006) (holding that allegations that prison officials responded

inappropriately to inmate’s later-filed grievances do not establish the involvement of those



                                                 5
         Case 1:21-cv-00291-YK-EB Document 7 Filed 03/16/21 Page 6 of 7




officials and administrators in the underlying constitutional deprivation); Ramos v. Pa. Dep’t of

Corr., No. 06-1444, 2006 WL 2129148, at *3 (M.D. Pa. July 27, 2006) (“[C]ontentions that

certain correctional officials violated an inmate’s constitutional rights by failing to follow proper

procedure or take corrective action following his submission of an institutional grievance are

generally without merit.”). Plaintiff’s claim concerning denial of the grievance system is,

therefore, subject to dismissal.

       B.      Leave to Amend

       Due to the applicable liberal pleading standard, a plaintiff should generally be granted

leave to amend before a Court dismisses a claim that is merely deficient. See Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The Federal Rules of Civil Procedure

allow for amendments to be granted liberally in light of the “principle that the purpose of

pleading is to facilitate a proper decision on the merits.” See Foman v. Davis, 371 U.S. 178, 182

(1962). The Court may deny a motion to amend where there is “undue delay, bad faith[,] or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, [or] futility of the amendment.” See id. The Court must also determine whether a

proposed amendment would be futile if the complaint, as amended, would not survive a motion

to dismiss for failure to state a claim upon which relief may be granted. See In re NAHC, Inc.

Sec. Litig., 306 F.3d 1314, 1332 (3d Cir. 2002). Here, while it would be futile to permit Plaintiff

to amend his claims against FCJ, as well as his claim regarding denial of the grievance system, it

is neither clear that it would be futile or inequitable to permit Plaintiff an opportunity to name the

individuals who were personally involved in the act or acts that he claims violated his First,

Fifth, and Sixth Amendment rights.



                                                  6
         Case 1:21-cv-00291-YK-EB Document 7 Filed 03/16/21 Page 7 of 7




       Based on the foregoing, the Court will permit Plaintiff to file an amended complaint

against Defendants that corrects the deficiencies identified herein. Plaintiff is advised that the

amended complaint must be complete in all respects. It must be a new pleading that stands by

itself without reference to the original complaint or any other document already filed. The

amended complaint should set forth Plaintiff’s claims in short, concise, and plain statements as

required by Rule 8 of the Federal Rules of Civil Procedure. Each paragraph should be

numbered. It should specify which actions are alleged as to which defendants and sufficiently

allege personal involvement of the defendant in the acts that he claims violated his rights. Mere

conclusory allegations will not set forth a cognizable claim.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Plaintiff’s motion for leave to proceed in

forma pauperis (Doc. No. 2) and dismiss his complaint (Doc. No. 1) for failure to state a claim

upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s motion

to appoint counsel (Doc. No. 6) will be denied without prejudice. See Tabron v. Grace, 6 F.3d

147, 155 (3d Cir. 1993) (noting that, when considering a motion to appoint counsel in a civil

action, “the district court must consider as a threshold the merits of the plaintiff’s claim”). The

Court will afford Plaintiff thirty (30) days from the date of the Order accompanying this

Memorandum in which to file an amended complaint, consistent with the Court’s discussion

herein. An appropriate Order follows.




                                                  7
